Citation Nr: 0121005	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  95-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of right 
eye injury.

2.  Evaluation of degenerative joint disease of the right 
hip, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 1971 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO granted 
service connection for degenerative joint disease of the 
right hip-assigning a noncompensable evaluation, and denied 
service connection for skin rash of the legs and residuals of 
a right eye injury.  The issue of the propriety of the 
initial evaluation of the degenerative joint disease of the 
right hip is reflected on the first page of this decision in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) addressed the issue of "staged" ratings and 
distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of 
service connection-which describes the situation at hand-
and a claim for an increased rating of an already established 
service connected disability.  The Court held that where the 
issue involves an appeal which has been developed from the 
initial rating assigned following a grant of service 
connection, adjudicators must consider whether separate, or 
"staged," ratings may be assigned for separate periods of 
time.  The Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating.  Id.  The veteran is not prejudiced by the phrasing 
of this issue as the Board has not dismissed any issue.  And 
the Board also notes that the Court has not provided a 
substitute wording for listing the issue in these types of 
cases.

In a December 1996 rating decision, the RO increased the 
evaluation for the veteran's degenerative joint disease of 
the right hip to 10 percent-retroactively effective from the 
day following his date of retirement from the military, 
and granted service connection for eczema of the lower 
extremities, assigning a noncompensable evaluation.  Since 
the RO granted the veteran's claim for service connection for 
eczema of the lower extremities and he did not file a 
notice of disagreement or appeal within a year of that 
decision-to contest it, that was a full grant of the 
benefits requested.  Accordingly, that issue is no longer 
before the Board.

The Board further notes that the veteran filed claims for 
increased evaluations for degenerative joint disease of his 
back and left hip, as well as for his eczema in October 1998.  
The RO denied those claims in a January 2000 rating decision.  
And a notice of disagreement with that decision is not of 
record.  The Court has held that 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the RO or other "agency of original jurisdiction" (AOJ) (see 
Machado v. Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) 
before a claimant may secure "appellate review" by the BVA.  
Absent a statement of the case and substantive appeal, the 
Board does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); 38 C.F.R. § 20.200 (2000).  

The veteran requested and was scheduled to appear before a 
Member of the Board at a Travel Board hearing at the RO in 
September 1995.  However, the veteran failed to report to the 
hearing.  


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)(codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the veteran contends that he has decreased vision in his 
right eye due to an eye injury during service.  Service 
medical records reflect a laceration of the conjunctiva of 
the right eye in 1981.  While VA slit lamp examinations in 
1992 and 1996 were within normal limits, both examinations 
showed reduced vision in the right eye that was corrected to 
20/20.  Subsequently, a January 1997 private eye examination 
by Dr. B. Combs, O.D., revealed findings of an old scar on 
the cornea of the right eye by slit lamp examination and 
reduced visual acuity in the right eye.  Dr. Combs' diagnosis 
was bilateral presbyopia with slightly reduced visual acuity 
in the right eye possibility related to trauma in 1982.  
However, Dr. Combs did not provide his rationale for that 
opinion.  In view of the above findings and VA's duty to 
assist, the Board believes that further development is 
necessary with respect to this issue. 

Furthermore, the Board observes that although there was a 
recent orthopedic examination of the veteran's right hip in 
June 1999, the examiner failed to address evidence of 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. §§ 4.40, 4.45 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, the Board notes 
that, although there are VA medical records of treatment 
from May 1998 to February 2000, as well as reports of VA 
examinations in December 1992 and November 1996 of record, 
there are no records of either VA or military medical 
treatment prior to May 1998.  As the veteran is a military 
retiree, the Board is aware that he is entitled to treatment 
at military medical facilities.  VA's duty to assist him 
includes obtaining relevant medical records and conducting a 
thorough and contemporaneous examination in order to 
determine the nature, etiology, and extent of his 
disabilities.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should contact Dr. B. Combs of The Vision 
Center of Thompson, Georgia, and request 
the basis for his above-noted finding in 
the January 1997 eye examination.  If the 
RO is not able to obtain such 
information, the RO should provide 
documentation of this.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
to include VA and non-VA providers, who 
have treated the veteran since 1992.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.  
This is not meant to include treatment 
records already on file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the service-
connected degenerative joint disease of 
the right hip.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should perform range of motion 
testing of the right hip.  The examiner 
should specifically address the evidence 
of pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2000), as set 
forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All special studies and tests 
should be performed.

4.  The veteran should be afforded a VA 
ophthalmology examination to determine 
the nature and etiology of the right eye 
disability, if any.  The claims folder 
should be made available to the examiner 
for review before the examination and the 
examiner should specifically review the 
previous eye examinations of record.  All 
special tests and studies should be 
performed.  The examiner should set forth 
the current diagnosis of the veteran's 
right eye disability, if any, and 
specifically discuss the nature and 
etiology of any decrease in visual 
acuity.  The examiner should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
right eye disability to include decreased 
visual acuity, if any, is related to his 
injury in service.  The examiner should 
provide rationale for this opinion.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

6.  Thereafter, the RO should readjudicate 
these claims.  The RO should specifically 
address the applicability of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (2000) as well as Diagnostic Codes 
5010 and 5003 with respect to the 
veteran's claim for evaluation of the 
degenerative joint disease of his right 
hip.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 


